Appeal from an order of a Trial Term, Supreme Court, Sullivan County. This case was stricken from the Sullivan County Calendar on October 2, 1961 under rule V of the Supreme Court Rules which at that time provided a case “ at issue more than two years ” might be stricken. The case had then been at issue more than two years, although a note of issue had not been filed until October 4, 1960. Thus the order to show cause bringing on the strike-off motion and the order striking the ease were within the literal terms of the rule. No sufficient opposition to the application was presented by plaintiffs. Order unanimously affirmed, without costs. Present — Bergan, P. J., Coon, Herlihy, Reynolds and Taylor, JJ.